                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

ZACH HILLESHEIM,

                       Plaintiff,                                       8:18CV290

        vs.
                                                                         ORDER
BARRINGTON SHOPPES AT 370, L.L.C.,

                       Defendant.


       Plaintiff filed this Complaint on June 25, 2018. As Plaintiff did not provide any indication
that Defendant had been served, on October 2, 2018, the Court entered an order directing Plaintiff
to show cause why Defendant was not served within 90 days after the Complaint was filed,
pursuant to Federal Rule of Civil Procedure 4(m).
       Plaintiff timely filed a Response (Filing No. 8) to the Court’s show cause order. Plaintiff
states service was first attempted by mailing a summons and complaint to the Douglas County
Sheriff’s Office on June 29, 2018, for service on Defendant, and that the sheriff made two
unsuccessful service attempts on July 2 and July 11, 2018. (Filing No. 6). Thereafter, Plaintiff
“located a potential alternative service address for Defendant and once again attempted to complete
service via the Douglas County Sheriff’s Office,” but that the sheriff attempted service at the
original address between September 28, and October 3, 2018. (Filing No. 8 at p. 2; Filing No. 7).
Plaintiff is now requesting an extension of time to January 1, 2019, to complete service on
Defendant.
       Plaintiff’s showing of good cause is extremely thin; nevertheless the Court will extend the
service deadline for a short period of time in this case. Plaintiff initially received notice nearly
three months ago that Defendant was not able to be served at the 17468 Orchard Ave. address.
Plaintiff thereafter attempted to have Defendant served at a different address. However, Plaintiff
did not return the initial summons unexecuted nor did Plaintiff request new summons to be issued
from the Clerk of Court with the alternative address. Plaintiff must request new summons from
the Clerk of Court bearing the address at which Defendant is to be served. Additionally, Plaintiff
has shown no reason why the service deadline should be extended to January 1, 2019. Instead, the
Court finds a 30-day extension is reasonable under the circumstances. Accordingly,
IT IS ORDERED:
1. Plaintiff shall have an extension of time to November 16, 2018, to serve Defendant.
   Plaintiff must request new summons to be issued from the Clerk of Court.
2. The show cause deadline is terminated.


Dated this 17th day of October, 2018.
                                            BY THE COURT:

                                            s/ Michael D. Nelson
                                            United States Magistrate Judge




                                        2
